Mason, J.,
delivered the opinion of this court.
The present appeal involves the question of the legality of the removal of this cause from the Superior court of Baltimore city, to the circuit court of Baltimore county.
The removal was ordered under the act of 1854, chap. 325.
In the consideration of this appeal, three questions arise: First, is the act of 1854 constitutional? Secondly, if constitutional, does it embrace within its operation the courts of the city of Baltimore? And, Thirdly, if the first two propositions be correct, is Baltimore county an adjoining county to Baltimore city ?
We think the first point has been settled by the case of Negro Jerry vs. Townshend 2 Md. Rep., 274. The clause of the new constitution upon this subject, is substantially, if not literally the same with the old, which we have construed in *375that case. We are of the opinion that the clause in the constitution upon the subject of the removal of causes was designed to secure to parties, beyond the control of the legislature, the general right to remove their causes under certain specified circumstances, but it was not the design of the constitution to prohibit the legislature from enlargiug the right at any time. We regard the act of 1854, chap. 325, as but the legitimate exercise of that power. Townshend vs. Townshend, 9 Gill, 506.
In the second place we must inquire whether this act embraces the courts of the city of Baltimore. We think it does. It has been urged, that by the new constitution the subject of a law must be indicated by its title, and as this act provides for the trial of facts in the several circuit courts of the State, the Superior court of Baltimore cannot be embraced within its operation. The Superior court is certainly one of the courts of one of the judicial circuits of the State: Baltimore city being by the 8th section of the 4th article of the constitution made the fifth judicial circuit: Therefore, the Superior court being a court of one of the judicial circuits of the State, may be regarded iu the ordinary interpretation of language, as one of the circuit courts, within the meaning of the title of the law. The Superior court would be clearly embraced by the general language employed in the body of the law, and there being no direct repugnancy with the terms of the title, we must regard this court as within the operation of the act. This view seems to accord with good sense and reason.
Is Baltimore county, an adjoining county to Baltimore city? is the remaining question to be settled.
The whole theory of the present constitution and laws of this State, appear to be based upon the idea, that Baltimore county and city are two separate and independent municipal corporations for all government purposes. By the 28th sec. of the 4th article, the constitution expressly confers the power to remove a cause from the city to an adjoining county. And by the Sth sec. of the same article, the separate and independent existence of the county is as clearly recognized. In fact, throughout the whole instrument, these two munici*376palíties are (reated as sepárale, independent and distinct integral parts of the whole State. Though one is a city and the other a county, yet their relative position (o the State seems to be the same, and the geographical lines- that separate (hem from each other are clearly defined. At one time the city was, for many purposes of its government, a pan of the county. Such was its condition when the decision in the case of The State vs. Dashiell, 6 H. & J., 268, was made. This state of things has now been totally changed, and the reasons assigned by the court in the case of Dashiell vs. The State, why a removal from the the city to the county, would not gratify the constitution, can have no application whatever- to a removal at the present time, because the government- of the two are now in all respects different and independent.
In order that the order of the Superior court removing this cause may be consummated, we affirm the same and rema-nd the cause.

Order affirmed with costs, and cause remanded.